On Rehearing
At appellant’s request we extend our opinion to show the full terms of the stipulation concerning the closing of appellant’s mine or a substantial part thereof:
“4. It is agreed and stipulated by and between the parties that on December 16,1953, defendant effected a reduction in the work force at the time or plant where plaintiff was employed by the defendant which resulted in the lay-off of the plaintiff from active em-plóyment and that a dispute has existed between the parties to this suit as to whether such reduction in the work force was the result of a permanent closing of a plant, or department of a mine or plant or substantial portion thereof and caused a termination of plaintiff’s employment within the meaning of said Section 14 of said contract.
“5. It is agreed and stipulated that from all the circumstances surrounding said reduction in work force at defendant’s said mine, a trier of fact could reasonably find that on said date there occurred a closing of defendant’s mine or substantial portion thereof and a *200termination of the plaintiff’s employment within the meaning of said Section 14 of the contract sued on or said trier of fact could reasonably find to the contrary but, nevertheless, it is agreed and stipulated for the purposes of this suit alone and without prejudice to the defendant in any other suit of like kind or character which may now be pending or which may hereafter be filed against the defendant, that the trial court herein may find that there was such closing and such termination.”
Application overruled.